108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melba BARTON;  Monique Barton, Plaintiffs-Appellants,v.Kenneth THOMPSON;  Choice Hotels International,Incorporated, t/a Friendship Inn;  Manor Care,Incorporated, t/a Friendship Inn,Defendants-Appellees.
No. 96-1669.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Patrick James O'Guinn, Sr., Sherae Monique McNeal, O'GUINN & MCNEAL, Columbia, Maryland;  Charles Jerome Ware, Columbia, Maryland, for Appellants.
Kenneth Thompson, Havre de Grace, Maryland;  Mark D. Laponsky, SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for Appellees.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Melba and Monique Barton appeal the district court's orders granting the Appellees' summary judgment in this civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Barton v. Thompson, No. CA-95-2154-HAR (D.Md. May 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED